Citation Nr: 1043092	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
in a videoconference hearing in May 2006.  A transcript of that 
hearing is associated with the claims folders.

In March 2009 the Board remanded the issue of entitlement to a 
TDIU to the Originating Agency for further development.  The case 
has now been returned to the Board for further appellate action.


REMAND

A decision by the Board in March 2009 granted service connection 
for a low back disorder, a left leg disability, a right leg 
disability, and hepatitis C infection.  The Board's action 
deferred resolution of the claim of entitlement to a TDIU pending 
assignment of initial evaluations for these disabilities by the 
RO or Appeals Management Center (AMC).

In June 2010 the AMC issued a rating decision granting a 20 
percent initial evaluation for degenerative disc disease of the 
lower back and establishing initial noncompensable ratings for 
right and left leg disabilities as well as for hepatitis C.  In 
addition to those disabilities, the Veteran has been granted 
service connection for posttraumatic stress disorder (PTSD), 
rated as 30 percent disabling, and diabetes mellitus, rated as 10 
percent disabling.  His combined evaluation for his service-
connected disabilities is 50 percent.  

The AMC issued a Supplemental Statement of the Case (SSOC) in 
July 2010 that denied entitlement to a TDIU based on a 
determination that the Veteran did not meet the threshold 
schedular requirement for TDIU consideration (one service-
connected disability rated at 60 percent or more, or multiple 
service-connected disabilities of which one is rated at 40 
percent or more and the combined rating is at least 70 percent) 
and did not meet the criteria for extra-schedular evaluation 
under 38 C.F.R. § 3.321.

The Board notes the determination in the SSOC that the Veteran 
does not meet the schedular threshold criteria for a TDIU under 
38 C.F.R. § 4.16(a) is correct.  However, the SSOC incorrectly 
applied the criteria for extraschedular referral under 38 C.F.R. 
§ 3.321.  The effect of a service-connected disability appears to 
be measured differently for purposes of extra-schedular 
evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU 
claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 
(1994).  Specifically, 38 C.F.R. § 4.16 does not require a 
finding that the schedular ratings are inadequate to compensate 
for the average impairments in earning capacity caused by 
particular disabilities, but requires only a finding that the 
service-connected disabilities render a particular veteran 
unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

On review of the files, the Board finds the evidence shows the 
Veteran's service-connected low back disability and his service-
connected PTSD render him unable to gain and maintain 
substantially gainful employment.  Specifically, the Veteran has 
chronic low back pain with lumbar radiculitis and lumbar facet 
joint syndrome, while in regard to his psychiatric disability the 
most recent Global Assessment of Functioning (GAF) of record in 
March 2009 was 40, which is consistent with inability to work.  

The Under Secretary for Benefits or the Director of Compensation 
and Pension Service must address whether an extra-schedular 
rating is warranted before the Board can address the question.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The case should therefore 
be referred to the Director of Compensation and Pension Service 
for extra-schedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should refer the case to 
the Director of Compensation and Pension 
Service for extra-schedular consideration 
under the provisions of 38 C.F.R. 
§ 4.16(b).  The referral should be 
accompanied by a full statement as to the 
Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on this issue.

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO or the AMC should furnish to the Veteran 
and his representative a Supplemental 
Statement of the Case and provide them with 
the requisite period to respond before 
returning the case to the Board for further 
appellate action.
 
By this remand, the Board intimates no opinion as to any final 
outcome warranted

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.    
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


